Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 1 of 6
Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 2 of 6
Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 3 of 6
Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 4 of 6
Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 5 of 6
Case 19-01009   Doc 55   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Main
                           Document     Page 6 of 6
